Citation Nr: 0317129	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1966 until 
August 1968 and again from October 1968 until June 1987.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board has reviewed the claims file and finds that further 
development is required in order to comply with the VCAA.  
Initially, the Board notes that service medical records, 
including a report of entrance examination, appear to be 
missing for the period of military service from 1966 until 
September 1969.  There is no indication that a search has 
been conducted to obtain such documents.  Furthermore, while 
the veteran was afforded a VA examination in March 2001, the 
claims folder was not available, the veteran reported a 
history of pes planus prior to service, and the VA examiner 
did not address the question of whether the veteran's 
currently diagnosed bilateral pes planus is causally related 
to the in-service foot complaints and diagnosis of flat feet, 
to include whether there was any clinically significant 
increase of any foot disability shown, by objective medical 
evidence, to have preexisted service.  

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) or any 
other appropriate source, and request 
that service medical records for the 
period of service from September 1966 
through September 1969 be obtained.  If 
no records are found, the file must 
clearly document that fact.  

3.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all providers of medical 
treatment of foot complaints prior to, 
and since, service.  After securing any 
necessary authorization, the RO should 
contact the identified providers and 
request a copy of all treatment reports 
of the veteran.

4.  The claims file should be sent to the 
VA examiner who evaluated that veteran's 
feet in March 2001.  Following a review 
of the file, the examiner should state 
whether there was any clinically 
significant increase in foot disability 
in service of any foot disability shown 
by medical evidence to have preexisted 
service, and whether it is at least as 
likely as not that the veteran's 
currently diagnosed pes planus is 
causally related to active service.  The 
examiner should support his conclusion by 
referencing the evidence of record, 
including the service medical records 
showing complaints of foot pain in 
October 1980 and containing a diagnosis 
of flat feet rendered in November 1983.  
If the examiner that evaluated the 
veteran in March 2001 is not available 
for a response, than any similarly 
qualified VA examiner may answer this 
inquiry in his place.  If additional 
examination of the veteran is deemed 
necessary, it should be scheduled by the 
RO.

5.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




